EXHIBIT 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of the 28th
day of November 2006 and is by and between Community Financial Shares, Inc, a
Delaware Corporation (“CFS”), Community Bank-Wheaton/Glen Ellyn, an Illinois
banking corporation (“Community Bank”) and Donald H. Fischer (“Fischer”).

R E C I T A L S

 

  A. Fischer is currently President, Chief Executive Officer and Chairman of CFS
and Community Bank and has held those positions since the inception of each of
the entities;

 

  B. Fischer has informed CFS and Community Bank of his intention to relinquish
his position as President and Chief Executive Officer of each organization,
effective with the close of business on December 31, 2006;

 

  C. CFS and Community Bank have determined that Fischer’s continued
participation in the affairs of CFS and Community Bank, following the
termination of his status as Chief Executive Officer, is essential to the
satisfactory transition of authority unto a new President and Chief Executive
Officer to insure the continued operation of Community Bank and of CFS in a safe
and sound condition;

 

  D. The Board of Directors of CFS and of Community Bank have determined that
Fischer’s continued participation in the operation of each of the entities
during the year 2007 is an essential aspect of each of the entities continued
success in maintaining its position in the Glen Ellen/Wheaton market area
considering Fischer’s status as the founding Chief Executive Officer of
Community Bank and his long-term presence in the community; and,

 

  E. The parties have entered into this Agreement for the purpose of
memorializing the terms and conditions of Fischer’s continued employment by CFS
and his continued activities on behalf of Community Bank.

NOW THEREFORE, in consideration of the mutual Covenants and Agreements herein
contained, the parties do hereby agree as follows:

Section 1 Termination of full-time employment as Chief Executive Officer

1.1 Effective with the close of business on December 31, 2006, Fischer shall be
relieved of his responsibilities of Chief Executive Officer and President of CFS
and of Community Bank.

1.2 Fischer’s relinquishment of his responsibilities as Chief Executive Officer
is specifically conditioned upon securing the acceptance of employment of
Mr. Scott Hamer as President and Chief Executive Officer (“CEO”) of Community
Bank and of CFS. In the event that Mr. Hamer does not assume the position of
CEO, Fischer agrees to continue in the position of Chief Executive Officer until
such time as a successor shall have been duly appointed and installed as CEO of
CFS and of Community Bank.

1.3 Fischer shall, as of the Effective Date of this Agreement, be employed by
CFS exclusively, but shall render services on its behalf to Community Bank.
Fischer shall not have any further authority as an officer or employee of
Community Bank, including, but not limited to, lending authority, check signing
authority and the like.



--------------------------------------------------------------------------------

Section 2 Duties as Chairman of Board of Directors

2.1 During the Term of this Agreement, as defined in Section Four below, and
subject to Fischer’s re-election as a Director of CFS by its shareholders at the
2007 CFS Annual Shareholders’ Meeting, Fischer agrees to and CFS and Community
Bank do hereby agree, to his continuation as Chairman of the Board,
respectively, of each organization.

2.2 Fischer will continue to have the general responsibilities required of all
directors along with the rights and privileges granted thereto.

2.3 As Chairman, Fischer will be specifically responsible for:

2.3.1 Providing guidance and assistance to the CEO in conjunction with the
transition of authority from Fischer to him;

2.3.2 Acting as Chairman of all meetings of the Board of Directors of Community
Bank and of CFS;

2.3.3 Acting as a liaison between the Board of Directors of CFS and of Community
Bank and the CEO;

2.3.4 Assisting the CEO in conjunction with the Community Bank’s marketing
activities through the introduction of the CEO to significant bank customers; to
engage in assigned client development activities and, in general, to provide
assistance in conjunction with the marketing of Community Bank’s products and
services;

2.3.5 Providing general oversight in conjunction with the operations of
Community Bank; and,

2.3.6 Undertaking such assignments which shall, from time to time, be assigned
by the CEO.

2.4 The Parties agree and acknowledge that Fischer’s employment shall be on a
part-time basis but shall, nevertheless, average a minimum of twenty-five
(25) hours per week, excluding five (5) weeks paid vacation and all bank
holidays.

2.5 Fischer shall continue as a member of the following Committees of Community
Bank: Credit Quality, Loan and ALCO.

2.6 As an employee of Community Financial Shares, Inc., Fischer will be provided
an office at Community Bank’s Wheaton Main Facility and will be provided
clerical support for his activities.

Section 3 Compensation

3.1 Fischer shall receive the following compensation throughout the Term of this
Agreement:

3.1.1 An annual salary in the amount of One Hundred Ten Thousand ($110,000)
Dollars, paid concurrently with the payroll schedule for Community Bank;

3.1.2 Reimbursement, to a maximum of Five Thousand ($5,000) Dollars, for dues to
service organizations and/or approved entities which the Board of Directors deem
appropriate for Fischer’s marketing efforts on behalf of Community Bank;

3.1.3 Participation in the CFS-Community Bank group health insurance plan, the
cost of which shall be borne by Fischer;



--------------------------------------------------------------------------------

3.1.4 Payment of Director’s compensation in accordance with the policy
established for all Directors;

3.1.5 Reimbursement for actual expenses incurred by Fischer in conjunction with
entertainment of Community Bank’s customers, upon the submission of appropriate
documentation supporting these expenditures; and,

3.1.6 Mileage reimbursement for actual miles at the reimbursement rate
established by the Internal Revenue Service.

3.2 Notwithstanding Fischer’s change in status as it relates to CFS and
Community Bank, he shall still be entitled to participate in the Community Bank
Directors’ Retirement Program.

3.3 The foregoing shall constitute the sole compensation payable to Fischer in
conjunction with his status as Chairman of CFS and of Community Bank. Nothing
contained herein shall, however, be deemed to in any manner constitute a waiver
of relinquishment of any rights to compensation and/or bonuses to which Fischer
is entitled by virtue of his employment by Community Bank at any time prior to
the Effective Date of this Agreement.

Section 4 Term and Termination

4.1 The parties agree and acknowledge that the Term of this Agreement shall
commence as of January 1, 2007 (the “Effective Date”) and, unless sooner
terminated as provided herein, shall terminate on December 31, 2007 (the
“Termination Date”).

4.2 This Agreement may be terminated prior to the Termination Date upon the
occurrence of the first of the following:

4.2.1 Fischer’s prior resignation as Chairman of CFS and/or Community Bank;

4.2.2 Fischer’s Default, following notice and opportunity to cure of his
obligations hereunder, as more specifically provided below; or,

4.2.3 Fischer’s death.

4.3 Fischer shall be deemed to be in default (“Default”) of his obligations
hereunder in the event that he: (i) either by action or inaction, substantially
and materially fails to perform the duties required of him hereunder;
(ii) willfully violates any of the laws and regulations governing the operation
of a banking institution or violates the published codes of conduct in operation
of Community Bank and of CFS; (iii) engages in a course of personal conduct
which substantially harms the reputation of CFS and/or of Community Bank;
(iv) is found to be in violation of the penal laws of the State of Illinois to
the level of a felony; or (v) is banned from participation in any manner in
banking by any of the regulatory authorities governing the operations of
Community Bank.

4.4 If CFS or Community Bank intends to declare Fischer to be in Default of his
obligations hereunder, it shall provide him with a notice (“Default Notice”)
advising him of the nature of the default and the manner of cure. If the nature
of the Default is such that it is possible to cure, the Default Notice shall
specify a reasonable period of time, which shall be not less than thirty
(30) days within which Fischer shall have an opportunity to cure the Default.

4.5 In the event that CFS and/or Community Bank determine that Fischer is in
material violation of any of his obligations hereunder, in lieu of declaring
Fischer to be in Default, CFS and Community Bank shall have the right to place
Fischer on administrative leave, with pay, throughout the remainder of the term
of the Agreement. During that time, Fischer shall be entitled to receive the
salary as provided above, and continue participation, at his expense, in the CFS
group health insurance plan. CFS and Community Bank reserve the right to remove
Fischer as a member of the Board of Directors and terminate his position as
Chairman. In that event, Fischer shall no longer be entitled to the utilization
of an office in Community Bank premises or the provision of any support
services.



--------------------------------------------------------------------------------

Section 5 Notices

5.1 Any notice, communication or demand by either party to the other shall be in
writing and shall be delivered by (i) personal receipted delivery; (ii) a
national recognized overnight private mail service; (iii) United States Mail,
certified, return receipt requested; or (iv) by facsimile transmission to a
designated telephone number with a copy of the notice forwarded by first class
mail on the date of transmission, to the addressee at the address as follows:

 

If to Community/CFS:

   Community Bank-Wheaton/Glen Ellyn   

357 Roosevelt Road

  

Glen Ellyn, Illinois 60137

  

Attn: Chief Executive Officer

If to Fischer:

  

Mr. Donald H. Fischer

  

1676 Thompson Drive

  

Wheaton, Illinois 60187

5.2 A notice shall be deemed to have been given (i) upon the date of actual
receipt if delivery is affected by personal delivery or by a national recognized
overnight courier service; or (ii) on the day of transmission if completed
before 5:00 PM prevailing time, and if not completed before 5:00 PM the notice
shall be deemed to have been served on the next business day, or (iii) on the
third (3rd) business day after posting if served by United States Mail.

5.3 Any party may change an address to which notice is to be sent by serving a
notice in conformity with the provisions of this Section 5.

Section 6 Miscellaneous

6.1 Amendment to Agreement. This Agreement may not be amended except by a
writing executed by each of the parties hereto.

6.2 Agreement Supersedes Prior Agreements. This Agreement supersedes all prior
Agreements and understandings between the parties.

6.3 Entire Agreement. The parties acknowledge that this Agreement comprises the
entire Agreement of the parties and supersede any other promises or
undertakings.

6.4 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6.5 Severability. If any term, condition or provision of this Agreement shall be
declared invalid or unenforceable, the remainder of this Agreement, other than
such term, condition or provision, shall not be affected thereby and shall
remain in full force and effect and shall be valid and enforceable to the
fullest extent permitted by law.

6.6 Non-Assignability. This Agreement is not assignable by either party without
the prior written consent of the other.

6.7 Illinois Law. This Agreement and all amendments thereof shall be governed by
and construed in accordance with the laws of the State of Illinois.



--------------------------------------------------------------------------------

6.8 Section Headings. The section headings in this Agreement are intended for
convenience only and shall not be taken into consideration in any construction
or interpretation of this Agreement or any of its provisions.

6.9 Expenses. Each party hereto shall pay and be responsible for the costs and
expense, including, without limitation, attorneys’ and accountant’s fees,
incurred by such party in conjunction with this transaction.

6.10 Jurisdiction. The parties agree that proper jurisdiction for any litigation
related to the interpretation or enforcement of this Agreement shall be
Eighteenth Judicial Circuit in the Circuit Court of DuPage County, Illinois or
in the case of Federal Jurisdiction, the Eastern Division for the Federal
District Court for the Northern District of Illinois.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first above written at Glen Ellyn, Illinois.

 

    Community Financial Shares, Inc

 

  By:  

 

Donald H. Fischer

  Its:   Chief Financial Officer     Community Bank-Wheaton/Glen Ellyn     By:  

 

    Its:   Chief Financial Officer